NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                     No. 12-4410
                                    _____________

                           UNITED STATES OF AMERICA

                                            v.

                           EVELYN MICHELLE LEVINER,
                                              Appellant
                                  ___________

                    On Appeal from the United States District Court
                       for the Western District of Pennsylvania
                         (D.C. Crim. No. 2-07-cr-00100-008)
                     District Judge: Honorable Joy Flowers Conti
                                     ___________

                     Submitted Under Third Circuit L.A.R. 34.1(a)
                                September 24, 2013

         Before:   CHAGARES, VANASKIE, and SHWARTZ Circuit Judges.

                                (Filed: January 14, 2014)
                                      ___________

                                       OPINION
                                      ___________

VANASKIE, Circuit Judge.

       Evelyn Leviner appeals the District Court’s denial of her motions for a sentence

reduction and for retroactive application of the Fair Sentencing Act of 2010 (the “FSA”),
Pub. L. 111-220, 124 Stat. 2372. Because Leviner was convicted and sentenced prior to

the FSA’s effective date, we will affirm.

       On October 3, 2007, Leviner pled guilty to several drug offenses, including

possession with intent to distribute and distribution of fifty grams or more of crack

cocaine in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(A). She was sentenced on

January 4, 2008. At that time, offenses involving more than fifty grams of crack cocaine

carried a mandatory minimum sentence of ten years’ imprisonment. Accordingly, the

District Court sentenced Leviner to a ten year term of incarceration, followed by a five

year term of supervised release.

       Congress subsequently enacted the FSA, which, inter alia, altered the quantity of

crack cocaine necessary to trigger certain mandatory minimum penalties under the

Controlled Substances Act, 21 U.S.C. § 841. The FSA’s effective date is August 3, 2010.

Pub. L. 111-220, 124 Stat. 2372. Under the new statutory framework, the mandatory

minimum sentence for Leviner’s crimes of conviction was lowered from ten years’ to

five years’ imprisonment.

       Leviner urges us to apply retroactively the FSA’s reduced penalties for crack

cocaine offenses to her sentence pursuant to 18 U.S.C. § 3582(c)(1)(B), which authorizes

courts to “modify an imposed term of imprisonment to the extent otherwise expressly

permitted by statute.” We have previously concluded, however, that the FSA does not

apply to individuals who, like Leviner, were convicted and sentenced prior to the FSA’s

effective date. See United States v. Reevey, 631 F.3d 110, 115 (3d Cir. 2010). Following

our decision in Reevey, the Supreme Court held in Dorsey v. United States, 132 S. Ct.

                                             2
2321 (2012), that Congress intended the FSA to apply to individuals who were convicted

before the FSA was enacted, but sentenced after its effective date. Id. at 2335. Leviner

contends that the Court’s reasoning in Dorsey supports her conclusion that the FSA

should likewise be extended to individuals sentenced prior to August 3, 2010. We have

previously rejected this argument, concluding instead that “[Dorsey] does not address, or

disturb, the basic principle that the FSA does not apply to those defendants who were

both convicted and sentenced prior to the effective date of the FSA.” United States v.

Turlington, 696 F.3d 425, 428 (3d Cir. 2012). In light of our holding in Turlington, the

District Court properly denied Leviner’s motions for reduction of her sentence and for

retroactive application of the FSA.

      Accordingly, we will affirm the judgment of the District Court.




                                            3